Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 1 of 28 PageID #: 2831




                         Exhibit V
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 2 of 28 PageID #: 2832




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION




  CELLULAR COMMUNICATIONS                          §
  EQUIPMENT LLC,                                   §
                                                   §
         Plaintiff,                                §          Case No. 2:20-CV-0078-JRG
                                                   §
  v.                                               §          JURY TRIAL DEMANDED
                                                   §
  HMD GLOBAL OY,                                   §
                                                   §
          Defendant.                               §



   PLAINTIFF’S OBJECTIONS AND RESPONSES TO DEFENDANT’S FIRST SET OF
                           INTERROGATORIES

        Cellular Communications Equipment LLC (“Plaintiff” or “CCE”) provides these

 objections and responses to Defendant HMD Global Oy’s (“Defendant” or “HMD”) First Set of

 Interrogatories (Nos. 1-12).

                                PRELIMINARY STATEMENT
        CCE has not completed its investigation of the facts related to this case, has not completed

 discovery, and has not completed preparation for trial. All the answers contained herein are based

 only upon information and documents that are presently known to CCE. Further discovery and

 analysis may supply additional facts and/or establish new factual or legal contentions that CCE

 may assert. CCE will supplement its responses to these interrogatories, if necessary, in accordance

 with the Federal Rules of Civil Procedure.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 3 of 28 PageID #: 2833




           These responses are made solely for the purpose of and in relation to the above-referenced

 action.

                                      GENERAL OBJECTIONS
           CCE asserts the following General Objections (the “General Objections”) to the

 Interrogatories, each of which is hereby incorporated by reference into the response to each

 individual Interrogatory below. From time to time, and for purpose of emphasis, CCE may restate

 one or more of the general objections as specific objections to individual Interrogatories. Such

 restatement, or the failure to restate, should not be taken as a waiver of any general objection not

 restated.

           1.      CCE objects to each interrogatory to the extent it seeks information protected from

 discovery by the attorney-client privilege, the attorney work-product doctrine, the privilege

 afforded financial records, the right of privacy of any person or entity, the joint defense privilege,

 or any other applicable law, rule, privilege, or immunity, in that such material is not properly

 discoverable. The providing of any information by CCE in response to any Interrogatory is not

 intended to be, and shall not be deemed to be, a waiver of any applicable privilege or immunity.

           2.     CCE objects to each Interrogatory to the extent it seeks to obtain information

 regarding materials not within CCE’s possession, custody or control, because it imposes an

 obligation on CCE that is not authorized by the Federal Rules of Civil Procedure and is

 objectionable on that ground.

           3.     CCE objects to each Interrogatory to the extent it is not relevant to any party’s claim

 or defense or proportional to the needs of the case.

           4.     CCE objects to each Interrogatory to the extent it is inconsistent with or imposes

 duties and obligations beyond the requirements of the Federal Rules of Civil Procedure, the Local
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 4 of 28 PageID #: 2834




 Rules of Eastern District of Texas, any Court orders, or any other applicable order or appropriate

 statute, law, rule, order, or procedure.

         5.     CCE objects to each Interrogatory to the extent it seeks information more

 appropriately discoverable through other discovery means, such as interrogatories or the

 production of documents.

         6.     CCE objects to each Interrogatory to the extent it seeks legal conclusions or rebuttal

 evidence.

         7.     CCE objects to each Interrogatory to the extent it seeks expert testimony.

         8.     CCE objects to each Interrogatory as overly broad, unduly burdensome, and

 harassing to the extent it seeks information about which CCE has little or no information that

 would be more appropriately sought from entities other than CCE, or that is otherwise outside of

 CCE’s possession, custody, or control.

         9.     CCE objects to each Interrogatory as overly broad, unduly burdensome, and

 irrelevant, to the extent it seeks to elicit information regarding unasserted claims of the patents-in-

 suit.

         10.    CCE objects to each Interrogatory to the extent the Interrogatory is vague and

 ambiguous, or insufficiently precise or clear, so as to allow CCE reasonably to prepare information

 or documents in response.

         11.    CCE incorporates by reference its objections to all of Defendant’s written discovery

 requests, including document requests and/or interrogatories, and CCE objects to each

 Interrogatory to the extent the topic goes beyond the scope of documents or information CCE has

 agreed to produce or provide in response to any such written discovery requests, or to the extent

 the topic is within the scope of CCE’s objections to such written discovery requests.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 5 of 28 PageID #: 2835




            12.   CCE objects to the Interrogatories to the extent they are duplicative of other

 Interrogatories, or to the extent they seek information duplicative of information Defendant has

 already acquired or are able to acquire from sources other than CCE, and as such, are overly broad,

 unduly burdensome, and harassing.

            13.   CCE objects to the Interrogatories to the extent they seek information that CCE is

 not permitted to disclose in accordance with confidentiality agreements or obligations with third

 parties.

            14.   CCE objects to each Interrogatory to the extent it seeks information that is already

 in Defendant’s possession or available in the public domain.

            15.   CCE objects to the Interrogatories to the extent they assume facts not in evidence.

            16.   CCE objects to the Interrogatories to the extent they seek documents or information

 not related to U.S. Patent No. 7,218,923 (the “patent-in-suit”) or otherwise relevant to the parties’

 claims and defenses in the Action.

            17.   Any statement by CCE that it will respond to the Interrogatories, or will otherwise

 provide information in response to the Interrogatories, does not constitute an admission by CCE

 that it agrees with any characterization, definition, or assumption contained in the Interrogatories,

 or as to any issue whatsoever.

            18.   To the extent Defendant appropriately limits the scope of the Interrogatories for

 which it seeks information, CCE will seek documents and information that are responsive to the

 Interrogatories. CCE has responded and objected to Defendant’s Interrogatories based upon its

 best, good faith understanding and interpretation of each Interrogatory therein. Accordingly, if

 Defendant subsequently asserts a different interpretation than that presently understood by CCE,
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 6 of 28 PageID #: 2836




 or if other information becomes available to CCE, CCE reserves the right to supplement or amend

 these responses and objections.

        19.      CCE objects to the following definitions set forth in Defendant’s Notice:

              a. “CCE” – CCE objects to Defendant’s definition of “CCE” to the extent that it

                 includes things that are not in CCE’s custody, possession, or control. CCE further

                 objects to Defendant’s definition of CCE to the extent that it assumes legal

                 conclusions regarding connections and control between CCE and any of its parent

                 or affiliate entities. CCE further objects to Defendant’s definition of CCE to the

                 extent that it conflates the term CCE with any other entity.

              b. “affiliates” – CCE objects to Defendant’s definition of “other CCE litigation” to

                 the extent that assumes legal conclusions regarding connections and control

                 between CCE and any of its parent or affiliate entities. CCE further objects to this

                 definition to the extent it seeks information that is not within CCE’s possession,

                 custody, or control.

              c. “related application” – CCE objects to Defendant’s definition of “related

                 application.” The term “related,” which is in both the term and application, is vague.

                 CCE further objects to interrogatories that incorporate this term to the extent it is

                 irrelevant to any party’s claim or defense.

              d. “prior patent owner” – CCE objects to Defendant’s definition of “prior patent

                 owner” to the extent the term encompasses information that is not within CCE’s

                 possession, custody, or control.

              e. “document” – CCE objects to Defendant’s definition of “document” to the extent

                 that it is not consistent with the Federal Rules of Civil Procedure.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 7 of 28 PageID #: 2837




        20.     CCE objects to Defendant’s “instructions” to the extent they seek to impose any

 obligation beyond what is required by the Federal Rules of Civil Procedure.

        21.     CCE incorporates the foregoing General Objections and limitations into each of the

 following specific responses, which responses are made subject to, and without waiver of, those

 General Objections and limitations.

          SPECIFIC OBJECTIONS AND RESPONSES TO INTERROGATORIES
 Interrogatory No. 1:

        For each of Exhibits A-N of HMD Global’s disclosure under Patent Rule 3-3, identify each

 limitation of each asserted claim that you contend is not anticipated or rendered obvious by the

 reference or references described in the exhibit, and describe the complete basis for your

 contention that the limitation is not anticipated or rendered obvious.

        Response: CCE incorporates by reference each of the foregoing General Objections as if

 fully set forth herein. CCE objects to this interrogatory as compound and containing multiple

 subparts in violation of Federal Rule of Civil Procedure 33. Each of the 14 exhibits referenced in

 this interrogatory contains distinct anticipation and obviousness allegations involving numerous

 references. For example, Exhibit A of HMD’s P.R. 3-3 disclosures contains 14 invalidity theories

 spanning 8 alleged prior art references. At a minimum, the analysis of each invalidity theory

 reference is a separate inquiry that involves distinct factual analysis. Thus, “Interrogatory No. 1”

 constitutes over 100 separate interrogatories and exceeds the number of interrogatories allowed by

 the Discovery Order.

        CCE further objects to this interrogatory as improperly seeking to analyze the validity of

 the asserted claims on a limitation-by-limitation basis. Claims are judge as a whole. Whether an

 individual limitation is anticipated or obvious is inapt to the question of whether the claim as a
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 8 of 28 PageID #: 2838




 whole is anticipated or obvious. Further, the interrogatory is vague and ambiguous in what it means

 for a limitation to be obvious.

         CCE further objects to this interrogatory as it improperly seeks to shift the burden of

 demonstrating validity to CCE. The United States Patent and Trademark Office determined that

 the ʼ923 patent was valid and enforceable. As such, the ʼ923 patent carries a presumption of

 validity that can only be overcome by clear and convincing evidence. Thus, it is Defendant’s

 obligation to show the claims as a whole are anticipated or obvious, not CCE’s burden to show

 they are not invalid. CCE further objects to this interrogatory to the extent that it purports to require

 CCE to marshal all of its available proof or to limit the evidence that may be presented at trial.

 Specifically, this interrogatory asks for “the complete basis” of CCE’s response to Defendant’s

 invalidity claims. CCE further objects to this interrogatory to the extent that it seeks information

 that is protected from disclosure by attorney-client privilege and/or the work product doctrine,

 such as CCE’s legal arguments. CCE objects to this interrogatory to the extent it seeks premature

 disclosure of expert opinion. The Docket Control Order sets April 8, 2021, as the deadline for

 rebuttal expert testimony. At this time, Defendant has made no claim or defense alleging that the

 ’923 patent is invalid. Until it does, this interrogatory not only seeks premature disclosure of expert

 opinion, but also seeks information that is not relevant to any party’s claim or defense.

         Subject to and without waiving the foregoing specific and general objections, CCE

 contends that each of the asserted claims is valid. CCE further refers Defendant to its expert

 disclosures, which will be made in accordance with the schedule governing this case and are

 incorporated by reference.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 9 of 28 PageID #: 2839




 Interrogatory No. 2:

         For each claim of the asserted patent, identify any prior art that anyone other than HMD

 Global has asserted could invalidate the claim under 35 U.S.C. § 101, § 102, § 103, § 112, or any

 other basis for invalidity, identify the person or persons who made this assertion and the context

 in which they did so, and, if you contend that the claim is valid despite the assertion, explain in

 detail all legal and factual bases for your contention.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

 each of its specific objections and responses to each of the preceding topics as if fully set forth

 herein. CCE objects to this interrogatory to the extent it purports to require CCE to answer on

 behalf of any entity or person other than Cellular Communication Equipment LLC.

         CCE objects to this interrogatory as overly broad and unduly burdensome as it requires

 CCE to review all prior communications and litigations regarding the ’923 patent to an

 unreasonable degree. CCE further objects to this interrogatory as vague and ambiguous to the

 extent that it is unlimited in time and scope; the phrases “any prior art” and “anyone other than

 HMD” are undefined and unlimited. CCE objects to this interrogatory as overbroad and unduly

 burdensome to the extent that it seeks information not relevant to a claim or defense asserted in

 this litigation. Specifically, this interrogatory seeks, without limitation, identification of “any prior

 art,” and thus, on its face, seeks information that is irrelevant to this lawsuit or any party’s claims.

 CCE objects to this interrogatory to the extent that it seeks privileged information, documents, or

 communications; internal communications regarding patent infringement and validity, should they

 exist, are protected from disclosure by attorney-client privilege and/or the work product doctrine.

 CCE objects to this interrogatory as compound and containing multiple subparts in violation of

 Federal Rule of Civil Procedure 33. Specifically, this interrogatory asks for prior art asserted
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 10 of 28 PageID #: 2840




  against each claim in the ’923 under multiple law provisions; as each of the requested laws will

  result in different assertions of prior art, each reference under each law is a distinct subpart. This

  interrogatory should be counted as a separate interrogatory for each subpart. CCE objects to this

  interrogatory as unduly burdensome to the extent that it seeks information equally available to

  HMD; prior art asserted against the ’923 patent is publicly available in the patent’s file history, as

  well as in the records of prior lawsuits. To the extent that this interrogatory seeks information

  regarding CCE’s pre-suit investigation, CCE objects that this interrogatory is premature and not

  appropriate, if ever, until after a resolution of the case on the merits. CCE further objects to this

  interrogatory for seeking information that is not relevant to any party’s claim or defense. The ’923

  patent is presumed valid, and the burden of establishing invalidity in this matter rests on HMD.

  HMD has made no claim or defense alleging that the ’923 patent is invalid. Therefore, information

  sought by this interrogatory is irrelevant and unreasonably burdensome.

          CCE further objects to this interrogatory as it improperly seeks to shift the burden of

  demonstrating validity to CCE. The United States Patent and Trademark Office determined that

  the ʼ923 patent was valid and enforceable. As such, the ʼ923 patent carries a presumption of

  validity that can only be overcome by clear and convincing evidence. Thus, it is Defendant’s

  obligation to show the claims as a whole are anticipated or obvious, not CCE’s burden to show

  they are not invalid. CCE further objects to this interrogatory to the extent that it purports to require

  CCE to marshal all of its available proof or to limit the evidence that may be presented at trial.

  CCE further objects to this interrogatory to the extent that it seeks information that is protected

  from disclosure by attorney-client privilege and/or the work product doctrine, such as CCE’s legal

  arguments. CCE objects to this interrogatory to the extent it seeks premature disclosure of expert

  opinion. The Docket Control Order sets April 8, 2021, as the deadline for rebuttal expert testimony.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 11 of 28 PageID #: 2841




  At this time, Defendant has made no claim or defense alleging that the ’923 patent is invalid. Until

  it does, this interrogatory not only seeks premature disclosure of expert opinion, but also seeks

  information that is not relevant to any party’s claim or defense.

         Subject to and without waiving the foregoing specific and general objections, CCE

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of

  this interrogatory may be determined from the following materials: (1) documents and references

  identified in the patents-in-suit and their file histories (see CCE_HMD_000001-000213), (2)

  invalidity contentions served by Defendants in this action, and (3) petitions for inter partes review

  filed against the patents-in-suit, including IPR2014-01133, IPR2015-00011, and IPR2015-01927,

  which are publicly available.

         CCE’S identification of information herein is not an admission that any such information

  qualifies as “prior art” under applicable provisions of the United States Code.

         CCE further states that discovery is ongoing, and it reserves the right to supplement and

  revise its answer.

  Interrogatory No. 3:

         If you contend that there are any secondary considerations or objective indicia of

  nonobviousness that the Court should consider in determining the validity of the asserted claims

  of the asserted patent, identify for each claim each secondary consideration or objective indicia of

  nonobviousness, and describe in detail your contentions as to why each such secondary

  consideration or objective indicia of nonobviousness demonstrates obviousness or non-

  obviousness.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 12 of 28 PageID #: 2842




  herein. CCE objects to this interrogatory to the extent that it seeks privileged information,

  documents, or communications regarding CCE’s legal arguments that are protected from

  disclosure by attorney-client privilege and/or the work product doctrine. CCE objects to this

  interrogatory as prematurely seeking information that is the subject of expert discovery and

  reporting. CCE further objects to this interrogatory to the extent that it purports to require CCE to

  marshal all of its available proof or to limit the evidence that may be presented at trial. Specifically,

  this interrogatory asks to “describe in detail” multiple aspects of CCE’s potential legal arguments

  regarding nonobviousness. CCE further objects to this interrogatory for seeking information that

  is not relevant to any party’s claim or defense. The ’923 patent is presumed valid, and the burden

  of establishing invalidity in this matter rests on HMD. HMD has made no claim or defense alleging

  that the ’923 patent is invalid. Therefore, information sought by this interrogatory is irrelevant and

  unreasonably burdensome.

          Subject to and without waiving the foregoing specific and general objections, CCE refers

  to and incorporates by reference its response to Interrogatory No. 1. Further, CCE responds that

  the patented inventions of the ʼ923 patent has enjoyed great commercial success as evidenced by

  the popularity of the accused devices, the prevalence, adoption, use, and popularity of the ʼ923

  patents technique for preventing nefarious applications from generating unwanted charges, the

  popularity of the Android operating system and applications pre-loaded on the accused products,

  such as the Messaging app, and the recognition by the cellular industry in taking a license to the

  ʼ923 patent. Further, of the patented inventions of the ʼ923 patent in the Android operating system

  appears to have been linked to nefarious applications at the time. Collectively this evidences

  commercial success, long-felt need, prior failed attempts, and copying. CCE further responds that

  pursuant to Rule 33(d) information responsive to the non-objectionable portions of this
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 13 of 28 PageID #: 2843




  interrogatory may be determined from the following materials: the prior agreements involving the

  ʼ923 patent (see CCE_HMD_000657-001355 and CCE_HMD_001440-001500) and the industry

  problems faced prior to the release of Android OS v4.2 (see CCE_HMD_001671-001682).

  Plaintiff further directs Defendant to CCE’s Complaint, its P.R. 3-1 and 3-2 Disclosures, its Initial

  and Additional Disclosures, and any amendments thereto, which are hereby incorporated by

  reference. CCE further refers Defendant to its expert disclosures, which will be made in accordance

  with the schedule governing this case and are incorporated by reference herein. CCE further states

  that discovery is ongoing, and it reserves the right to supplement and revise its answer.

  Interrogatory No. 4:

         Describe in detail any valuations of or attempts to value the asserted patent or any portfolio

  containing the asserted patent, including without limitation any studies, analyses, reports or

  memoranda in your possession relating to the value of the asserted patent or portfolio containing

  the asserted patent.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as vague, ambiguous, overbroad, and unduly burdensome

  to the extent that it is unlimited in time and scope. Specifically, this interrogatory seeks “any”

  valuations or attempts to value, without limit to the party performing the valuation or the time

  period in which the valuation took place. Valuations that are not proximate to the time of the

  hypothetical negotiation are not proportional to the needs of the case. CCE further objects to his

  interrogatory to the extent that it seeks information that is not within CCE’s possession, custody,

  or control. CCE objects to this interrogatory to the extent it purports to require CCE to answer on

  behalf of any entity or person other than Cellular Communication Equipment LLC. CCE objects
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 14 of 28 PageID #: 2844




  to this interrogatory as overbroad and unduly burdensome to the extent that it seeks information

  not relevant to a claim or defense asserted in this litigation. Specifically, this interrogatory seeks

  valuations of entire portfolios that include patents not at issue in this litigation. CCE objects to this

  interrogatory to the extent that it seeks privileged information, documents, or communications

  regarding CCE’s legal arguments that are protected from disclosure by attorney-client privilege

  and/or the work product doctrine. To the extent that this interrogatory seeks information regarding

  CCE’s pre-suit investigation, CCE objects that this interrogatory is premature and not appropriate,

  if ever, until after a resolution of the case on the merits.

          Subject to and without waiving the foregoing specific and general objections, CCE

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of

  this interrogatory may be determined from the following materials: CCE_HMD_000214-001670.

  CCE directs Defendant to CCE’s Complaint, its P.R. 3-1 and 3-2 Disclosures, its Initial and

  Additional Disclosures, and any amendments thereto, which are hereby incorporated by reference.

  CCE further refers Defendant to its expert disclosures, which will be made in accordance with the

  schedule governing this case and are incorporated by reference herein. CCE further states that

  discovery is ongoing, and it reserves the right to supplement and revise its answer.

  Interrogatory No. 5:

          Identify each offer made by you or your predecessors in interest, including any prior patent

  owner, regarding the licensing or sale of the asserted patent, whether individually or in

  combination with any other patents, including, without limitation, identifying the name of the

  entity; the date of each offer; the price or royalty rate offered; the terms or basis on which such

  proposed price or royalty rate was calculated; any other consideration or value to be paid or given
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 15 of 28 PageID #: 2845




  by such third party in exchange for the license or sale; and any documents and things regarding

  any such offer to license or sell, including any executed licenses or agreements.

          Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as vague, ambiguous, overbroad, and unduly burdensome

  to the extent that it is unlimited in time and scope. Specifically, this interrogatory seeks every offer

  involving the '923, without limit to the party performing the offer or the time period in which the

  offer took place. Offers that are not proximate to the time of the hypothetical negotiation are not

  proportional to the needs of the case. CCE further objects to his interrogatory to the extent that it

  seeks information that is not within CCE’s possession, custody, or control. CCE objects to this

  interrogatory to the extent it purports to require CCE to answer on behalf of any entity or person

  other than Cellular Communication Equipment LLC. CCE objects to this interrogatory as

  overbroad and unduly burdensome to the extent that it seeks information not relevant to a claim or

  defense asserted in this litigation. Specifically, this interrogatory seeks offers of entire portfolios

  that include patents not at issue in this litigation. CCE objects to this interrogatory to the extent

  that it seeks privileged information, documents, or communications regarding CCE’s legal

  arguments that are protected from disclosure by attorney-client privilege and/or the work product

  doctrine. CCE objects to this interrogatory to the extent that it seeks privileged information,

  documents, or communications; internal communications regarding patent licenses, should they

  exist, are protected from disclosure by attorney-client privilege and/or the work product doctrine.

          Subject to and without waiving the foregoing specific and general objections, CCE

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of

  this interrogatory may be determined from the following materials: CCE_HMD_000214-001670.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 16 of 28 PageID #: 2846




  CCE further states that discovery is ongoing, and it reserves the right to supplement and revise its

  answer.

  Interrogatory No. 6:

         Separately for each asserted claim you contend has been willfully infringed by HMD

  Global, describe the complete basis for your contention that HMD Global’s alleged infringement

  has been or is willful and entitles you to an award of enhanced damages, including stating the date

  and manner in which you contend HMD Global was first notified or became aware that it was

  allegedly infringing the asserted patent, the allegedly infringing activity, the complete basis for

  any contention by you that HMD Global’s allegedly infringing activity represents an egregious

  case of misconduct beyond typical infringement of the asserted patent, and identify all documents

  and things supporting your contention.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as overbroad and unduly burdensome to the extent that it

  seeks information not relevant to a claim or defense asserted in this litigation. CCE objects to this

  interrogatory to the extent that it purports to require CCE to marshal all of its available proof or to

  limit the evidence that may be presented at trial. Specifically, this interrogatory asks for “the

  complete basis” of multiple aspects of CCE’s willful infringement contention, including “all

  documents and things supporting” the contention. CCE objects to this interrogatory to the extent

  that it seeks privileged information, documents, or communications regarding CCE’s legal

  arguments that are protected from disclosure by attorney-client privilege and/or the work product

  doctrine. To the extent that this interrogatory seeks information regarding CCE’s pre-suit
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 17 of 28 PageID #: 2847




  investigation, CCE objects that this interrogatory is premature and not appropriate, if ever, until

  after a resolution of the case on the merits.

         Subject to and without waiving the foregoing specific and general objections, CCE states

  that Defendant claims to have been aware of the ʼ923 patent and its infringement prior to service

  of the complaint. See Dkt. Nos. 8, 16. Despite this, Defendant has continued to willfully infringe

  the ʼ923 patent and has yet to even allege that the ʼ923 patent is invalid or not infringed. CCE

  further directs Defendant to CCE’s Complaint and any amendments thereto. CCE further refers

  Defendant to its expert disclosures, which will be made in accordance with the schedule governing

  this case and shall be incorporated by reference herein. CCE further states that discovery is

  ongoing, and it reserves the right to supplement and revise its answer.

  Interrogatory No. 7:

         Identify and describe all facts relating to harm that you intend to rely on in support of your

  claim for damages as a result of the accused products’ alleged infringement, including any and all

  facts supporting your reasonable royalty calculation.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as premature as discovery is ongoing and CCE has not

  had the opportunity to complete its investigation. CCE objects to this interrogatory as prematurely

  seeking information that is the subject of expert discovery and reporting. CCE objects to this

  interrogatory to the extent that it purports to require CCE to marshal all of its available proof or to

  limit the evidence that may be presented at trial. CCE objects to this interrogatory as calling for

  information protected from disclosure under the attorney-client privilege, common interest

  privilege, work product doctrine, or any other applicable privilege and/or exemption. In particular
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 18 of 28 PageID #: 2848




  the analysis of the underlying facts and communications regarding such analysis are protected by

  the work product doctrine and/or the attorney-client privilege. CCE objects to this interrogatory as

  overly broad, unduly burdensome, and intended to annoy or harass in that it calls for CCE to

  identify “all facts relating to harm.”

            Subject to and without waiving the foregoing specific and general objections, CCE seeks

  damages under 35 U.S.C. § 284 adequate to compensate for the Defendant’s infringement of the

  claims of the patents-in-suit, no less than a reasonable royalty, together with interest and costs.

  CCE also seeks up to treble damages for willful infringement. CCE also seeks a finding that this

  is an exceptional case requiring Defendant to pay the costs of this action and attorneys’ fees under

  35 U.S.C. § 285. CCE will rely on a damages expert and will provide Expert Disclosures in

  accordance with the Court’s Docket Control Order. CCE incorporates any Expert Disclosures

  herein.

            Specifically, the full calculation of CCE’s damages depends, in part, on financial

  information from Defendant, including but not limited to costs, gross sales, net sales, profits, and

  projected profits figures for the accused products. Upon receipt of the necessary information from

  Defendant and in accordance with Federal Rules of Civil Procedure 26(a)(2) and 26(b)(4) and the

  scheduling order issued by the Court, CCE and its expert(s) will further disclose and supplement

  CCE’s damages calculation. CCE reserves the right to seek enhanced damages under 35 U.S.C. §

  284, separate damage awards for infringement—including but not limited to inducing

  infringement—injunctive relief, and any other relief the Court deems just and equitable. CCE

  further reserves the right to seek its court costs from Defendant.

            Subject to the foregoing, CCE’s damages claim may be measured by a reasonable royalty

  applied to Defendant’s infringing sales representing the amount that would have been arrived at in
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 19 of 28 PageID #: 2849




  a hypothetical negotiation between a willing patent owner (such as CCE) and a willing potential

  user of the patented technology as of the date infringement began. CCE’s testifying expert witness

  on damages may base his or her opinions in part upon one or more of the factors outlined in

  Georgia-Pacific Corp. v. United States Plywood Corp., 318 F. Supp. 1116 (S.D.N.Y. 1970),

  including:

             1.   The royalties received by the patentee for the licensing of the patent in suit, proving

  or tending to prove an established royalty.

             2.   The rates paid by the licensee for the use of other patents comparable to the patent

  in suit.

             3.   The nature and scope of the license, as exclusive or non-exclusive; or as restricted

  or non-restricted in terms of territory or with respect to whom the manufactured product may be

  sold.

             4.   The licensor’s established policy and marketing program to maintain his patent

  monopoly by not licensing others to use the invention or by granting licenses under special

  conditions designed to preserve that monopoly.

             5.   The commercial relationship between the licensor and licensee, such as, whether

  they are competitors in the same territory in the same line of business; or whether they are inventor

  and promoter.

             6.   The effect of selling the patented specialty in promoting sales of other products of

  the licensee; the existing value of the invention to the licensor as a generator of sales of his non-

  patented items; and the extent of such derivative or convoyed sales.

             7.   The duration of the patent and the term of the license.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 20 of 28 PageID #: 2850




         8.      The established profitability of the product made under the patent; its commercial

  success; and its current popularity.

         9.      The utility and advantages of the patent property over the old modes or devices, if

  any, that had been used for working out similar results.

         10.     The nature of the patented invention; the character of the commercial embodiment

  of it as owned and produced by the licensor; and the benefits to those who have used the invention.

         11.     The extent to which the infringer has made use of the invention; and any evidence

  probative of the value of that use.

         12.     The portion of the profit or of the selling price that may be customary in the

  particular business or in comparable businesses to allow for the use of the invention or analogous

  inventions.

         13.     The portion of the realizable profit that should be credited to the invention as

  distinguished from non-patented elements, the manufacturing process, business risks, or

  significant features or improvements added by the infringer.

         14.     The opinion testimony of qualified inventors.

         15.     The amount that a licensor (such as the patentee) and a licensee (such as the

  infringer) would have agreed upon (at the time the infringement began) if both had been reasonably

  and voluntarily trying to reach an agreement; that is, the amount which a prudent licensee – who

  desired, as a business proposition, to obtain a license to manufacture and sell a particular article

  embodying the patent invention – would have been willing to pay as a royalty and yet be able to

  make reasonable profit and which amount would have been acceptable by a prudent patentee who

  was willing to grant a license.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 21 of 28 PageID #: 2851




         In addition, other damages theories may be utilized by CCE and its experts, including, but

  not limited to, lost profits, the cost savings method, the analytical approach, the use of surveys,

  regression analysis, inclusion of potential convoyed sales, and other economic tools and theories

  that support damages analysis in this case, as appropriate. Further, CCE seeks damages, according

  to the statute, 35 U.S. Code § 286, six years prior to the filing of this lawsuit at the latest, through

  expiration of the patents-in-suit. In addition, CCE may rely on licenses, settlement agreements,

  and other technological licenses in determining damages in this case.

         Because CCE’s damages are the subject of expert testimony, only CCE’s expert will have

  knowledge of CCE’s complete damages theory, methodologies, and expert opinions.

         The full extent of CCE’s damages will be further disclosed and supplemented upon receipt

  of relevant information from Defendant, and in accordance with Federal Rules of Civil Procedure

  26(a)(2) and 26(b)(4) and the scheduling order issued by the Court.

         In addition, CCE directs Defendant to CCE’s live Complaints, its P.R. 3-1 & 3-2

  Disclosures, its Initial Disclosures and Additional Disclosures and any amendments thereto, which

  are hereby incorporated by reference. CCE refers to and incorporates by reference its forthcoming

  expert disclosures addressing infringement of the asserted claims, the validity of the patent-in-suit,

  and damages (and any amendments or supplements thereto), together with the evidence and

  documents identified therein.

         CCE further states that discovery is ongoing, and it reserves the right to supplement and

  revise its answer.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 22 of 28 PageID #: 2852




  Interrogatory No. 8:

          Describe in detail all facts concerning the actual or potential financial or non-financial

  interests of any person in the outcome of this litigation including the amount or percentage of such

  interests, and the relationship between you and each person with such an interest.

          Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as overbroad and unduly burdensome to the extent that it

  seeks information not relevant to a claim or defense asserted in this litigation. Whether a non-party

  who is not expected to testify has an “interest” in the outcome of the litigation is not reasonably

  calculated to lead to the discovery of admissible evidence. CCE further objects to this interrogatory

  to the extent that it seeks privileged information, such as the details of its attorney-client

  relationship. CCE objects to this interrogatory as vague, ambiguous, overbroad, and unduly

  burdensome. The interrogatory seeks information about “actual or potential financial or non-

  financial interests”; the scope of this interrogatory is so broad that it includes information that CCE

  could not be reasonably expected to possess. CCE further objects to his interrogatory to the extent

  that it seeks information that is not within CCE’s possession, custody, or control. Specifically, this

  interrogatory seeks information on the interests of “any person,” without limit to the person or the

  scope of the “interest.” CCE further objects to this interrogatory as overbroad and unduly

  burdensome to the extent that it seeks information not relevant to a claim or defense asserted in

  this litigation.

          Subject to and without waiving the foregoing specific and general objections, CCE states

  that the parties to the suit have an actual interest in the outcome of the litigation. CCE further

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 23 of 28 PageID #: 2853




  this interrogatory may be determined from the following materials: the Complaint (Dkt. No. 1),

  CCE’s Corporate Disclosure Statement (Dkt. No. 2), CCE_HMD_001501-001670.

  Interrogatory No. 9:

         Identify all agreements, proposals to agree, discussions regarding actual or potential

  agreements or communications related to any rights, title, or interest in the asserted patent, related

  patents, or any other CCE patent directed at similar subject matter, including assignments, trust

  documents, legal pleadings, licenses, offers to license, presentations, settlement agreements,

  covenants not to sue, and agreements or offers relating to any absolute, contingent, potential or

  any other right to a share in any recovery you may obtain in connection with the asserted patent,

  related patents, or any other CCE patent directed at similar subject matter, describe in detail the

  circumstances of each agreement or offer, including the dates, parties, instrumentalities, terms,

  proposed consideration, and/or agreed consideration of such agreements, and identify the three

  persons most knowledgeable about each agreement or offer.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as vague, ambiguous, overbroad, and unduly burdensome

  to the extent that it is not limited in time or scope. CCE further objects to this interrogatory as

  overbroad and unduly burdensome to the extent that it seeks information not relevant to a claim or

  defense asserted in this litigation. Specifically, this interrogatory seeks documents related to

  “related patents or any other CCE patent directed at similar subject matter; i.e. patents other than

  the single patent at issue in this litigation. CCE objects to this interrogatory as compound and

  containing multiple subparts in violation of Federal Rule of Civil Procedure 33. Specifically, this

  interrogatory asks for multiple categories of documents and communications for each of three
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 24 of 28 PageID #: 2854




  categories: the asserted patent, related patents, or “any other CCE patent directed at similar subject

  matter.” This interrogatory therefore comprises multiple subparts and should be counted as a

  separate interrogatory for each subpart. CCE objects to this interrogatory to the extent that it seeks

  privileged information, documents, or communications; internal communications regarding patent

  licenses, should they exist, are protected from disclosure by attorney-client privilege and/or the

  work product doctrine. To the extent that this interrogatory seeks information regarding CCE’s

  pre-suit investigation, CCE objects that this interrogatory is premature and not appropriate, if ever,

  until after a resolution of the case on the merits.

          Subject to and without waiving the foregoing specific and general objections, CCE

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of

  this interrogatory may be determined from the following materials: CCE_HMD_000214-001670.

  CCE further states that discovery is ongoing, and it reserves the right to supplement and revise its

  answer.

  Interrogatory No. 10:

          Describe in detail your relationship with Acacia Research Corporation (“ARC”) and

  Acacia Research Group LLC (“AR”), including identifying all agreements and communications

  between CCE and ARC or AR, all actual or financial interests of ARC or AR in CCE, and identify

  the three human beings most knowledgeable about the relationship between CCE, ARC, and AR.

          Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as overbroad and unduly burdensome, and neither

  relevant nor proportional to the needs of the case to the extent that the topic seeks information not

  relevant to a claim or defense asserted in this litigation. The relationship between CCE and ARC
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 25 of 28 PageID #: 2855




  or AR is not relevant to any asserted claims or defenses and is not reasonably calculated to lead to

  the discovery of admissible evidence. CCE further objects to his interrogatory to the extent that it

  seeks information that is not within CCE’s possession, custody, or control. CCE objects to this

  interrogatory to the extent it purports to require CCE to answer on behalf of any entity or person

  other than Cellular Communication Equipment LLC. CCE objects to this interrogatory as

  overbroad and unduly burdensome, and neither relevant nor proportional to the needs of the case

  to the extent that the topic seeks information not relevant to a claim or defense asserted in this

  litigation. Specifically, by seeking “all agreements and communications,” the interrogatory

  includes information that may be irrelevant to the current litigation.

          Subject to and without waiving the foregoing specific and general objections, CCE

  responds that pursuant to Rule 33(d) information responsive to the non-objectionable portions of

  this interrogatory may be determined from the following materials: the Complaint (Dkt. No. 1),

  CCE’s Corporate Disclosure Statement (Dkt. No. 2).

  Interrogatory No. 11:

          Identify and provide the location of CCE’s operations and assets, including without

  limitation its personnel, employees, management board, business activities, legal counsel,

  facilities, real estate, leases, and service contracts.

          Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as overbroad and unduly burdensome, and neither

  relevant nor proportional to the needs of the case to the extent that the topic seeks information not

  relevant to a claim or defense asserted in this litigation. Specifically, the interrogatory seeks

  detailed information about CCE’s business that is irrelevant to the patent-in-suit or any other claim
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 26 of 28 PageID #: 2856




  or defense in this litigation and not reasonably calculated to lead to the discovery of admissible

  evidence. CCE further objects to the words/phrases “personnel,” “operations and assets” and

  “business activities” as vague and ambiguous.

         Subject to and without waiving the foregoing specific and general objections, CCE

  responds as follows: CCE maintains its principal place of business at 6136 Frisco Square Blvd.

  Suite 400, Frisco, TX 75034. At that location, CCE maintains personnel and assets for conducting

  activities related to CCE’s business. CCE further states that discovery is ongoing, and it reserves

  the right to supplement and revise its answer.

  Interrogatory No. 12:

         Identify CCE’s principal place of business for each month since January 1, 2014, and

  describe in detail all monthly expenses related to that principal place of business, including

  employees located at that principal place of business and any other costs associated with

  maintaining that principal place of business.

         Response: In addition to the foregoing General Objections, CCE incorporates by reference

  each of its specific objections and responses to each of the preceding topics as if fully set forth

  herein. CCE objects to this interrogatory as overbroad and unduly burdensome, and neither

  relevant nor proportional to the needs of the case to the extent that the topic seeks information not

  relevant to a claim or defense asserted in this litigation. The cost and location of CCE’s principal

  place of business have no bearing on HMD’s infringement of the ʼ923 patent or any associated

  defense. Detailed information about CCE’s principal place of business is unrelated to any claim or

  defense in this litigation. CCE objects to the timeframe of “since January 1, 2014” as overbroad

  and unduly burdensome, and neither relevant nor proportional to the needs of the case. The January

  2014 date has no relevance to HMD’s infringement of the ʼ923 patent or any associated defense.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 27 of 28 PageID #: 2857




  Further, the interrogatory asks for “all monthly expenses” related to CCE’s principal place of

  business; this request is extremely burdensome, as it requires CCE to collect and present all

  expenses for the last six years, without limiting the request to expenses that might be relevant to

  the current litigation.

          Subject to and without waiving the foregoing specific and general objections, CCE

  responds as follows: CCE maintains its principal place of business at 6136 Frisco Square Blvd.

  Suite 400, Frisco, TX 75034. CCE’s principal place of business is a private office space. The

  expenses for the office space include lease payments and typical office supply and services

  expenses associated with maintaining private office space. CCE previously maintained a principal

  place of business at 2400 Dallas Parkway, Suite 200, Plano, TX 75093.
Case 2:20-cv-00078-JRG Document 79-24 Filed 12/16/20 Page 28 of 28 PageID #: 2858




  Dated: October 28, 2020                          Respectfully submitted,


                                                   By: /s/ Jeffrey R. Bragalone
                                                   Jeffrey R. Bragalone (lead attorney)
                                                   Texas Bar No. 02855775
                                                   Jonathan H. Rastegar
                                                   Texas Bar No. 24064043
                                                   Jerry D. Tice II
                                                   Texas Bar No. 24093263
                                                   Hunter S. Palmer
                                                   Texas Bar No. 24080748

                                                   BRAGALONE CONROY PC
                                                   2200 Ross Avenue
                                                   Suite 4500W
                                                   Dallas, TX 75201
                                                   Tel: (214) 785-6670
                                                   Fax: (214) 785-6680
                                                   jbragalone@bcpc-law.com
                                                   jrastegar@bcpc-law.com
                                                   jtice@bcpc-law.com
                                                   hpalmer@bcpc-law.com

                                                   Attorneys for CCE
                                                   CELLULAR COMMUNICATIONS
                                                   EQUIPMENT LLC




                                   CERTIFICATE OF SERVICE
         I certify that on October 28, 2020, the foregoing document was served on Defendant’s

  attorneys of record by way of electronic mail.

                                                   By: /s/ Jeffrey R. Bragalone
